OFFICIAL BUSINESS £
                                                ESTATE OF TEXAS                                 ~Vfay "ttSSIBESZECF PITNEY BOWES
                                                PENALTY FOR                                  02 1R               $
                                                                                             0002003152
                                                PRIVATE USE                                  MAILED FROM ZIP CODE 78 701
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                        RE: WR-83,890-01
                                        MICHAEL JONES
                                       RETURN T0 SENDER
                                    •RhJ^c?p5^er|krs.d.ept:
                                  ^er^i:0JS3^;/S0iS:;      1»iH'!iiil''ll',''1i'll,iill'?',i''l^lliHiIiii,iii,li,liyii
^